DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2013/0103183 to Mochida (from hereinafter Mochida).
Regarding Claim 1, Mochida teaches an apparatus (e.g. see Fig. 1 reproduced below) for inspecting an object (e.g. “workpiece 14”; see ¶ [0018-20]), the apparatus comprising: 
a sensor (e.g. “gap sensor” 20; see ¶ [0020, 25]) of a tool (e.g. “machining head” 12; see ¶ [0018-20]), the sensor (20) being configured to sense the object (14; see ¶ [0020] teaching “gap sensor 20 is provided… for measuring an amount of gap G corresponding to the length of gap between the nozzle 18 and the surface of the workpiece 14 in the Z-axis direction”);
a controller (e.g. “controller 10”; see ¶ [0017-18, 21, 31]) configured to: 
receive data from the sensor (20; see ¶ [0025] teaching a “detection signal of the gap sensor 20 is sent to the gap position command calculation part 54 [included in controller 10] through an A/D converter 59”); 
determine control of the tool (12) using the received data (see ¶ [0025] teaching “a velocity for the approaching operation [of tool 12] is determined depending on a predetermined…approach gain and on a distance to the reference gap position detected by the gap sensor 20”); and 
provide a control signal to cause the control of the tool (12; see ¶ [0025] teaching that the “drive control of the machining head 12 is performed in this way until the amount of gap detected by the gap sensor 20 comes in agreement with the reference gap position”); and 
an actuator (e.g. “servo motor” 16; see ¶ [0019, 21, 26]) configured to receive the control signal from the controller (10) and to control the tool (12) using the control signal (see ¶ [0019, 21] teaching “a servo motor 16 for driving the machining head 12… [and the] controller 10 further includes a gap control part 28 for controlling the gap upon receipt of an amount of gap and modifying a position gain of the servo motor 16”).

    PNG
    media_image1.png
    742
    577
    media_image1.png
    Greyscale


Regarding Claim 3, Mochida teaches the apparatus as claimed in claim 1, wherein the controller (10) is configured to determine whether relative movement between the tool (12) and the object (14) is required to enable machining of the object (14) by the tool (12; see ¶ [0048] teaching “the controller 10 is used for positioning a laser beam machining device (in particular, a machining head 12) at a certain position relative to a workpiece (an object to be machined) 14”).

Regarding Claim 6, Mochida teaches the apparatus as claimed in claim 1, wherein the controller (10) is configured to operate without user intervention (as reasonably evidenced by ¶ [0018, 21] teaching that the controller 10 executes “a given machining program [i.e. automated] 22”).

Regarding Claim 7, Mochida teaches the apparatus as claimed in claim 1, wherein the controller (10) comprises a first controller (e.g. either one of the “moving amount calculation part 24” or the “gap control part 28”; see ¶ [0021]) and a second controller (e.g. “servo control part 26”; see ¶ [0021]).

Regarding Claim 8, Mochida teaches the apparatus as claimed in claim 7, wherein the first controller (e.g. “moving amount calculation part 24”) is configured to determine the control of the tool (12).

Regarding Claim 9, Mochida teaches the apparatus as claimed in claim 7, wherein the second controller (e.g. “servo control part 26”) is configured to provide the control signal to the tool (12) to control the apparatus (e.g. apparatus of Fig. 1).

Regarding Claim 10, Mochida teaches the apparatus as claimed in claim 7, wherein the first controller (e.g. either one of 24 or 28) is configured to communicate with multiple second controllers (e.g. controllers 46/48/50; see ¶ [0024]) at a time in a multi-device configuration.

Regarding Claim 11, Mochida teaches the apparatus as claimed in claim 7, wherein the second controller (26) is located in closer proximity (as reasonably evidenced by Fig. 1of Maeda, as compared to applicant’s Fig. 8) to the tool (12) than the first controller (e.g. 24).

Regarding Claim 12, Mochida teaches the apparatus as claimed in claim 7, wherein the first controller (e.g. 28) is configured to receive data from the sensor (20; see again ¶ [0025] teaching a “detection signal of the gap sensor 20 is sent to the gap position command calculation part 54 [included in first controller 28] through an A/D converter 59”).

Regarding Claim 13, Mochida teaches the apparatus as claimed in claim 12, wherein the first controller (e.g. 28) is configured to provide the data to the second controller (26; see again ¶ [0025] teaching a “detection signal of the gap sensor 20 is sent to the gap position command calculation part 54 [included in first controller 28] through an A/D converter 59”).

Regarding Claim 14, Mochida teaches the apparatus as claimed in claim 13, wherein the second controller (26) is configured to determine a machining path (e.g. see ¶ [0024] teaching the “servo control part 26 provides the servo amplifier 30 with control signals necessary for controlling each of servo motors associated with the X-axis, Y-axis and Z-axis directions, respectively”) for the tool (12).

Regarding Claim 15, Mochida teaches the apparatus as claimed in claim 14, wherein the second controller (26) is configured to convert the machining path into control signals (e.g. see again ¶ [0024] teaching the “servo control part 26 provides the servo amplifier 30 with control signals necessary for controlling each of servo motors associated with the X-axis, Y-axis and Z-axis directions, respectively”) to control the tool (12).

Regarding Claim 16, Mochida teaches the apparatus as claimed in claim 12, wherein the first controller (e.g. 28) is configured to generate a machining path using the received data (e.g. see ¶ [0025] teaching “[o]nce the gap sensor 20 is able to detect an amount of gap between the machining head 12 and the workpiece 14, the gap position command calculation part 54 [included in first controller 28] outputs a velocity command so as to gradually decelerate the velocity for the approaching operation of the machining head 12”).

Regarding Claim 17, Mochida teaches the apparatus as claimed in claim 16, wherein the second controller (e.g. 26) is configured to receive the machining path from the first controller (e.g. 28; see ¶ [0027] teaching that the “position gain calculation part 56 [included in first controller 28] calculates a corrected position gain… [that] is sent to the position control processing part 46 [included in second controller 26]… [which] includes a position gain replacing part which functions to switch a most recent position gain into the corrected position gain”).
The examiner submits that one skilled in the art would readily appreciate that Mochida’s disclosed “corrected position gain” reasonably anticipates the instantly claimed “machining path”, at least because both of these terms relate to the motion of the tool.

Regarding Claim 18, Mochida teaches the apparatus as claimed in claim 17, wherein the second controller (26) is configured to convert the machining path into control signals (e.g. see again ¶ [0024] teaching the “servo control part 26 provides the servo amplifier 30 with control signals necessary for controlling each of servo motors associated with the X-axis, Y-axis and Z-axis directions, respectively”) to control the tool (12).



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Pub. 2016/0091885 to Toyoda et al. (from hereinafter Toyoda, prior art of record).
Regarding Claim 1, Toyoda teaches an apparatus (e.g. see Figs. 1-4) for inspecting an object (e.g. workpiece 40; see Fig. 4A and ¶ [0028, 49-53]), the apparatus comprising: 
a sensor (e.g. a “camera”, see ¶ [0059]; see also “position sensors” 28-33 in Fig. 1 and ¶ [0046]) of a tool (e.g. tool/support-arm 11/12; see Fig. 1 and ¶ [0046-47]), the sensor (e.g. “camera”; ¶ [0059]) being configured to sense the object (40; see ¶ [0059] teaching “controller 70 can determine whether the current position of the working point WP of the drill 11 has reached the start target position of the workpiece 40 according to images of the drill 11 and its surrounding area picked up by a camera”);
a controller (e.g. “controller 70”; see ¶ [0022, 45-52]) configured to: 
receive data from the sensor (e.g. a “camera”; see ¶ [0059] teaching “controller 70 can determine whether the current position of the working point WP of the drill 11 has reached the start target position of the workpiece 40 according to images of the drill 11 and its surrounding area picked up by a camera”; see also “position sensors” 28-33; see Fig. 1 and ¶ [0046] teaching “controller 70 receives, from each of the position sensors 28 to 33, the angular position or rotation quantity of the corresponding joint measured thereby”) 
determine control of the tool (11/12) using the received data (see again ¶ [0046-47] teaching “the controller 70 calculates the current posture of the tool support arm 12, i.e. how the tool support arm 12 is deformed. Based on the calculated posture of the tool support arm 12, the controller 70 calculates the position and orientation of the working point WP of the tool 11”); and 
provide a control signal to cause the control of the tool (e.g. 11/12; see ¶ [0047] teaching “controller 70 is also programmed to select, i.e. switch, its operation mode between the following predetermined first to fourth modes, i.e. the free mode, drill mode, reaction-force correction mode, and pullback mode according to, for example, the amount and/or orientation of force being applied to the tool 11 and/or the position of the working point WP of the tool 11”); and
an actuator (e.g. “actuators” 22-27; see ¶ [0024, 39-45]) configured to receive the control signal from the controller (70) and to control the tool (11/12) using the control signal (see ¶ [0045-46] teaching “controller 70 is communicably connected to the force sensor 13, the actuators 22 to 27, and the position sensors 28 to 33.  The controller 70 receives, from each of the position sensors 28 to 33, the angular position or rotation quantity of the corresponding joint measured thereby. Then, the controller 70 calculates the current posture of the tool support arm 12, i.e. how the tool support arm 12 is deformed. Based on the calculated posture of the tool support arm 12, the controller 70 calculates the position and orientation of the working point WP of the tool 11”).


Regarding Claim 2, Toyoda teaches the apparatus as claimed in claim 1, wherein the tool (11/12) comprises: a Raman spectrometer; or an imaging device (e.g. “camera”; see ¶ [0059]); or an Ultraviolet (UV) inspection device.

Regarding Claim 3, Toyoda teaches the apparatus as claimed in claim 1, wherein the controller (70) is configured to determine whether relative movement between the tool (11/12) and the object (e.g. 40) is required to enable machining of the object (40) by the tool (11/12; see ¶ [0049] teaching “input unit 72 is communicably connected to the controller 70. The input unit 72 allows a user or an assistant to enter a value of a target machining parameter representing a target amount of machining, i.e. a target amount of drilling, relative to a start target position on the workpiece 40”).

Regarding Claim 4, Toyoda teaches the apparatus as claimed in claim 1, wherein the controller (70) is configured to determine the control of the tool (11/12) by: 
determining whether the object (e.g. 40) has a shape that differs from a predetermined shape above a threshold level using the received data (see ¶ [0073-77] teaching “the controller 70 calculates the absolute difference, i.e. the distance, between the current position of the working point WP of the drill 11 and the maximum cut position in the drilling direction Z2, and determines whether the difference is within a predetermined threshold range in step S130. The predetermined threshold range has a predetermined range of distance with respect to the maximum cut position in the drilling axis Z2…the predetermined threshold range has, for example, a rectangular parallelepiped shape [e.g. “predetermined shape”] that has a base rectangular surface including the current maximum cut position and being perpendicular to the drilling axis Z2, and has a predetermined height, i.e. depth, in the drilling axis Z2”); and 
determining a machining path for the tool (11/12) to bring the shape of the object (e.g. 40) at least towards conformity with the predetermined shape (see ¶ [0077-78] teaching “Upon determining that the difference is out of the predetermined threshold range (NO in step S130), the controller 70 sets its operation mode to the free mode in step S140, and performs the operations in steps S210 to S230 set forth above…[wherein] the controller 70 performs the determination in step S230 after the determination in step S122 is affirmative, i.e. the working point WP of the drill 11 has reached the start target position of the workpiece 40. In this case, in step S230, the controller 70 determines the final target position, i.e. the final target depth, according to the target amount of drilling or the target depth itself entered from the input unit 72, and the start target position determined in step S122. Then, the controller 70 determines whether the current position of the working point WP of the drill 11 after displacement in step S220 has reached the final target position, i.e. the final target depth, in step S230; 
see also [0099-100] teaching “If it is determined that the working point WP of the drill 11 has not reached the final target position (NO in step S230), the controller 70 returns to step S100, and performs the operations in steps S100 to S230 set forth above. Otherwise, upon determining that the working point WP of the drill 11 has reached the final target position (YES in step S230), the controller 70 determines whether the machining completion instruction has been entered thereto from the input unit 72 in step S240”).


Regarding Claim 5, Toyoda teaches the apparatus as claimed in claim 1, wherein the controller (70) is configured to: 
determine whether the object (e.g. 40) has a shape after machining that differs from a predetermined shape above a threshold level using the received data (see ¶ [0073-77] teaching “the controller 70 calculates the absolute difference, i.e. the distance, between the current position of the working point WP of the drill 11 and the maximum cut position in the drilling direction Z2, and determines whether the difference is within a predetermined threshold range in step S130. The predetermined threshold range has a predetermined range of distance with respect to the maximum cut position in the drilling axis Z2…the predetermined threshold range has, for example, a rectangular parallelepiped shape [e.g. “predetermined shape”] that has a base rectangular surface including the current maximum cut position and being perpendicular to the drilling axis Z2, and has a predetermined height, i.e. depth, in the drilling axis Z2”);
determine a further machining path for the tool (11/12) to bring the shape of the object (e.g. 40) further towards conformity with the predetermined shape (see again ¶ [0077-78] teaching “Upon determining that the difference is out of the predetermined threshold range (NO in step S130), the controller 70 sets its operation mode to the free mode in step S140, and performs the operations in steps S210 to S230 set forth above…[wherein] the controller 70 performs the determination in step S230 after the determination in step S122 is affirmative, i.e. the working point WP of the drill 11 has reached the start target position of the workpiece 40. In this case, in step S230, the controller 70 determines the final target position, i.e. the final target depth, according to the target amount of drilling or the target depth itself entered from the input unit 72, and the start target position determined in step S122. Then, the controller 70 determines whether the current position of the working point WP of the drill 11 after displacement in step S220 has reached the final target position, i.e. the final target depth, in step S230”;
see also [0099-100] teaching “If it is determined that the working point WP of the drill 11 has not reached the final target position (NO in step S230), the controller 70 returns to step S100, and performs the operations in steps S100 to S230 set forth above. Otherwise, upon determining that the working point WP of the drill 11 has reached the final target position (YES in step S230), the controller 70 determines whether the machining completion instruction has been entered thereto from the input unit 72 in step S240”).

Regarding Claim 6, Toyoda teaches the apparatus as claimed in claim 1, wherein the controller (70) is configured to operate without user intervention (as reasonably evidenced by ¶ [0047] teaching controller 70 “is also programmed [i.e. automated] to select… its operation mode between the following predetermined first to fourth modes, i.e. the free mode, drill mode, reaction-force correction mode, and pullback mode according to, for example, the amount and/or orientation of force being applied to the tool 11 and/or the position of the working point WP of the tool 11”).
Response to Arguments
Applicant’s arguments with respect to amended Claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s instant claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (12). To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892